UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

                                     X
UNITED STATES OF AMERICA             :

       -against-                     :
                                                            MEMORANDUM OF DECISION
EMMA SORIANO                         :
                                                                    18CR389(RJD)
               Defendant.            :
                                     X


DEARIE,District Judge

       Defendant Emma Soriano was indicted for importation and possession of heroin with

intent to distribute after Customs and Border Protection ("CBP")officers recovered heroin from

two plastic containers offood found in her carry-on and checked luggage upon her return from a

trip to Mexico. On July 9, 2019, less than two weeks before trial was set to begin, Ms. Soriano

filed a motion seeking dismissal of the indictment and an evidentiary hearing after the

Government informed her that most of the items seized, including her belongings, had been

destroyed by CBP officers, who also failed to prepare any written or photographic inventory of

the materials before destroying them. Ms. Soriano argues she has been deprived of the ability to

present her defense because the destroyed evidence was the only means available for her to

corroborate that she had no knowledge about the contraband in her luggage, and the officers'

actions were purposeful and evidencing bad faith.

       After hearing the Government's account of the circumstances under which Ms. Soriano's

items were destroyed and reviewing the limited evidence that remains available for her defense,

the Court cannot find that Ms. Soriano would be afforded a fair opportunity to defend herself at

trial. For the reasons stated below, and with considerable reluctance, Ms. Soriano's motion to

dismiss the indictment is granted.
                                        BACKGROUND


         I.    Arrest and Recovery of Contraband

       Ms. Soriano works as a "paquetera", or professional food courier, transporting items that

are not generally available in the United States from Puebla, Mexico to migrants who live in

New Jersey and New York. On July 15, 2018, Ms. Soriano arrived at John F. Kennedy airport

from a trip to Mexico for her paquetera business. After retrieving her luggage from baggage

claim, she presented her purse, a carry-on bag and three checked duffle bags for examination to a

GBP Agricultural Specialist, along with receipts of the items she planned to deliver and prior

notice offood importation paperwork required by the Food and Drug Administration. During an

X-ray of her luggage, the GBP officer noticed an anomaly in the contents of her carry-on bag and

subsequently found two egg-shaped packages containing heroin inside a plastic tupperware of

green-powdery seasoning in her carry-on bag.

       GBP officers escorted Ms. Soriano to a private room where they searched the remainder

of her luggage. Ms. Soriano's checked bags were filled with various packages containing

perishable food items and other non-perishable goods she was transporting for her clients and

other paqueteros, and many of the packages were labeled with the intended recipient's name.

Inside a container of mole, a traditional Mexican sauce, in one of Ms. Soriano's checked bags,

GBP officers found two additional egg-shaped packages containing heroin. The officers also

recovered additional paperwork for Ms. Soriano's paquetera business from her carry-on and

purse, including invoices and power of attorney forms from prior trips with names and addresses

of clients for whom she had transported packages.

       Ms. Soriano was arrested and brought to an interrogation room to speak with Homeland

Security Investigation ("HSI") agents. During the interview, Ms. Soriano denied any knowledge
of the contraband in her luggage and explained that she worked as a paquetera transporting items

for clients and other paqueteros.' She also explained that she did not pack any of her luggage

because she had to take her mother to the hospital in another city in Mexico, so one of the

workers from her paquetera business, Raul, packed the carry-on and brought it to her before she

left for the airport. Similarly, the duffel bags were delivered to her fully packed with items for

another paquetera by a woman named China before she went to the airport. Ms. Soriano

explained she did not check any of the contents of the bags when they were delivered to her

because she was running late to catch the bus to the airport.

          II.     Destruction of Ms. Soriano's Belongings

         According to the Government, GBP does not routinely store perishable food items

recovered from seized luggage. Thus, after GBP officers searched the contents of Ms. Soriano's

luggage and recovered the contraband, with the HSI agent's permission and without consulting

the United States Attorney's office, they destroyed all the perishable items in the luggage along

with other items which, according to the Government, the officers deemed to have no evidentiary

value. This included all the contents of the three checked duffel bags, including non-perishable

items, and the three duffel bags themselves. The only items the officers retained were the

contraband, Ms. Soriano's carry-on bag, one empty plastic container and the paperwork

recovered from Ms. Soriano's purse and carry-on bag.

         The officers did not create an inventory or photograph Ms. Soriano's luggage as it was

originally presented for inspection, and only took three photographs of the duffel bags after they



'These facts are drawn from an audio recording ofthe initial interview of Ms. Soriano. See Def. Mot. Suppress, Ex.
C, ECF No.20("Soriano Interview Recording"). To say the least, the recording shows that Ms. Soriano's interview
is hardly a textbook example of ideal interview techniques or how to obtain a Miranda waiver, and this is a generous
characterization. The agents romance a Miranda waiver out of a very cooperative and responsive Ms. Soriano,
constantly switching back and forth between English and Spanish. In response to a defense motion to suppress, the
Government agreed not to use the interview in its case-in-chief.
had been searched. Court Exs. 1, 2, 3, ECF No. 59. The photos show some of the items which

were destroyed, including shoes and wooden crafts, but the Government conceded that these

items had already been removed from the duffels and were randomly placed back for the

photographs. The officers also took two photographs of Ms. Soriano's open carry-on bag with a

large open plastic tupperware inside containing two of the egg-shaped packages of heroin. Gov't

0pp. to Mot. for Hr'g., ECF No. 52, Ex. B. In the comer of these two photographs, there is an

open cardboard box containing a label with an individual's name written on it. Id. None of the

discarded items were individually photographed or inventoried before they were destroyed, and

there is no record of what each piece of luggage contained prior to being searched or how the

items were packaged inside the luggage.

       III.    The Instant Motion


       On July 9, 2019, Ms. Soriano filed this motion seeking dismissal of her indictment, or in

the altemative, an evidentiary hearing prior to the July 22 trial date. The Government opposed

both of Ms. Soriano's requests, arguing there was no need for an evidentiary hearing because

there were no material facts in dispute and the undisputed facts showed dismissal was not

warranted. On July 16, 2019, the Court held a conference to hear from the parties on this issue.

       At the conference, the Government disclosed an email written and disseminated by the

Chief Enforcement Officer ofthe Passenger Operations at JFK Airport to CBP officers at the

airport on March 14, 2014, which states, in part:

               The U.S. Attomey's Office, New York, has requested that when
               we seize narcotics/currency and the violator has items that we
               routinely examine and subsequently dispose of (perishables,
               food, etc.), that we now take pictures ofthose items prior to their
               disposal. Any other nonperishable items should remain with the
               luggage, this includes containers of items that we may have
               disposed of during our examination, such as alcoholic
               beverages, shampoo, powder, etc. This will ensure that all items
               that were present when the violator arrived in or departed the
               United Stated are either present or a record their presence exists.
               The U.S. Attorney's Office states that there have been a number
               of cases where those non-essential items have become an
               essential part oftheir prosecution.

       Id. at Ex. A.


       The Government also informed the Court it had produced surveillance videos of Ms.

Soriano at the airport with her bags, though the videos only show the unopened duffels and

carry-on on a luggage cart and going through the X-ray machine. Id. at Exs. C,D. Finally, the

Government disclosed that none of the officers or agents present during the search would be

able to testify as to whether the packages in Ms. Soriano's luggage were labeled and what those

labels said because too much time had elapsed, but the case agent could testify about some of

items found, at least after the luggage had been searched. After expressing concerns about

proceeding to trial without developing the record regarding what the officers recalled about the

contents of Ms. Soriano's luggage, the Court granted the Government's request to file

supplemental briefing on the matter.

       Following the conference, the Government again urged the Court to deny Ms. Soriano's

request for an evidentiary hearing, arguing there was no material factual dispute for the Court to

resolve. The Government expressed its willingness to stipulate that(1) Ms. Soriano worked as a

professional food courier,(2)at least some of the items in the destroyed checked bags were

labeled with names that matched food courier paperwork recovered from her at the time of her

arrest, and (3) at least some of the food contained in the destroyed bags matched the description

offood listed in her paperwork. Nonetheless, the Government intended to present evidence that

the food courier paperwork Ms. Soriano presented to CBP officers, as well as some other food

courier paperwork found in her possession, contained false information about the senders and
recipients ofthe items she was purporting to deliver. It also proffered that it intended to present

evidence that Ms. Soriano did not submit the required prior notice paperwork for the individual

whose name is written on the one label seen in the photographs of Ms. Soriano's carry-on bag,

and that the individual would testify he was not expecting to receive the food items listed in the

corresponding paperwork, his address is incorrect on that paperwork and he does not know the

supposed sender of the package.

                                      LEGAL STANDARD


       A criminal defendant moving for dismissal of the indictment on the basis of spoliation of

the evidence must show (1)the government destroyed evidence which was potentially useful and

had exculpatory value that was apparent before it was destroyed,(2)the government did so in

bad faith, and (3)the destroyed evidence was of such nature that the defendant would be unable

to obtain comparable evidence by other reasonably available means. S^ United States v.

Greenberg. 835 F.3d 295, 303(2d Cir. 2016); see also California v. Trombetta, 467 U.S. 479,

489(1984); Arizona v. Youngblood. 488 U.S. 51, 58(1988).

       While the government does not have "an undifferentiated and absolute duty to retain and

to preserve all material that might be of conceivable evidentiary significance in a particular

prosecution," the spoliation of evidence violates a defendant's due process rights in situations

where "the police themselves by their conduct indicate that the evidence could form a basis for

exonerating the defendant." Youngblood. 488 U.S. at 58. The discarded evidence "must be

evaluated in the context of the entire record," United States v. Agurs. 427 U.S. 97, 112(1976), to

determine if it is something that "might be expected to play a significant role in the suspect's

defense." Trombetta. 467 U.S. at 488.
       The court must make a "case-by-case assessment" that examines the discarded evidence's

"significance when viewed in light of its nature, its bearing upon critical issues in the case and

the strength of the government's untainted proof." United States v. Grammatikos. 633 F.2d 1013,

1020(2d Cir. 1980k see also Youneblood. 488 U.S. at 60(Stevens, J., concurring)(cautioning

the exculpatory value of evidence may be higher in cases "involving a closer question as to guilt

or innocence"); Trombetta, 467 U.S. at 489 (failure to retain breath samples did not violate due

process because "in all but a tiny fraction of cases, preserved breath samples would simply

confirm the [breathalyzer's] determination that the defendant had a high level of blood-alcohol

concentration at the time of the test"). Additionally, the court must decide whether a defendant

has other means to obtain comparable evidence, such as through contemporaneous records of the

discarded evidence or cross-examination of officers who recovered or examined the evidence

before it was discarded. S^ United States v. Barnes. 411 F. App'x 365, 369(2d Cir. 2011)

("Barnes could have challenged the DNA expert's results by way of cross-examination"); United

States V. Rastelli. 870 F.2d 822, 833(2d Cir. 1989)(finding defendant could have obtained

comparable evidence to discarded tapes of his conversations by "us[ing] contemporaneously

prepared F.B.I, summaries of the tape-recorded conversations" or "call[ing] as a witness F.B.I,

agent [] who monitored the taped conversations").

       Finally, in evaluating the government's culpability, "[tjhe presence or absence of bad

faith by the police for purposes of the Due Process Clause must necessarily turn on the police's

knowledge of the exculpatory value of the evidence at the time it was lost or destroyed."

Youneblood. 488 U.S. at 56. For example, in United States v. Nichols, the Second Circuit

concluded officers did not act in bad faith when they failed to preserve cash recovered from the

defendant and failed to record the currency's serial number before depositing it because it was
"difficult to imagine how recording the currency's serial numbers could have assisted

[defendant's] defense unless she herself had recorded such information for her legitimately

earned funds." 912 F.2d 598, 602-03(2d Cir. 1990).

        Moreover,the government does not act in bad faith when the destruction of evidence is

the result of negligence or bureaucratic error. Youngblood. 488 U.S. at 58("The failure of the

police to refrigerate the clothing and to perform tests on the semen samples can at worst be

described as negligent."); United States v. Hunlev. 476 F. App'x 897, 899(2d Cir. 2012)

(finding police department's failure to place a hold on lab's regularly scheduled destruction of

the firearm was "bureaucratic error"). Similarly, there is no bad faith when evidence is destroyed

in accordance with normal practice or because there is a specific need to discard the evidence.

Trombetta. 467 U.S. at 488 ("In failing to preserve breath samples for respondents, the officers

here were acting in good faith and in accord with their normal practice."(internal quotation

omitted)); United States v. Pirre. 927 F.2d 694,697(2d Cir. 1991)(no bad faith in destruction of

bricks of cocaine because "the government's reason for destroying them was administrative: a

need for more storage space"); United States v. Prado. 143 F. Supp. 3d 94, 101 (S.D.N.Y. 2015)

(destruction of defendant's go-fast boat was "in good faith because ... video footage shows that

the craft was in the open ocean and loaded with drums of fuel that constituted an obvious

hazard").

       Of course, the government acts in bad faith when the record shows that evidence was

"intentionally destroyed." United States v. Steele, 390 F. App'x 6,9(2d Cir. 2010); see also

United States v. Ungan 648 F. Supp. 1329, 1336(E.D.N.Y. 1986)("Sanctions will normally

follow when destruction is deliberate."). Additionally, the government's failure to retain

potentially exculpatory evidence is done in bad faith when the circumstances under which the



                                                8
evidence is discarded negate any innocent explanation for the government's conduct. In United

States V. Beckstead, the Tenth Circuit set out factors that are helpful in assessing when those

circumstances exist: "(1)[whether] the government had explicit notice that [defendant] believed

that [the evidence] was exculpatory ...(2)[whether defendant's] claim that the evidence was

potentially exculpatory [is] conclusory, or [whether] it is instead backed up with objective,

independent evidence giving the government reason to believe that further tests on the destroyed

evidence might lead to exculpatory evidence ...(3)[whether] the government still had the

ability to control the disposition of the evidence at the time that [defendant] indicated that [it]

might be exculpatory ...(4)[whether] the evidence ... disposed of was central to the case, and

(5)[whether] the government offered any innocent explanation for its failure to preserve the

evidence." 500 F.3dll54, 1159-61 (10th Cir. 2007k see also United States v. Bohl. 25 F.3d 904,

913 (10th Cir. 1994)(finding that record "[gave] rise to a logical conclusion of bad faith" where

government disposed of evidence central to the trial after receiving requests from defendant to

test it and after "receiv[ing] substantial independent evidence suggesting that its tests ofthe

[evidence] might have been flawed"); United States v. Cooper. 983 F.2d 928, 931 (9th Cir. 1993)

(holding that destruction of equipment was in bad faith because "the equipment's value as

potentially exculpatory was repeatedly suggested to government agents" before they allowed its

destruction). Thus, if the government destroys evidence when it has notice of its potentially

exculpatory value and the destruction is not inadvertent, negligent or pursuant to standard

procedure, then the government acts in bad faith.

                                           DISCUSSION


       Ms. Soriano argues her indictment should be dismissed because the contents of her

luggage would have been the only means available to rebut the government's theory that Ms.
Soriano's knowledge of the contraband in her luggage could be inferred from discrepancies in

her paperwork. Without the bags and their contents, complete photographic display ofthe bags>

as they first appeared at inspection, or at a minimum, a written record of what was destroyed, the

defense could not demonstrate to the jury she was a professional food courier who was carrying

packages for other individuals and was unaware of the contents of those items beyond what she

had been told. Furthermore, Ms. Soriano argues the officers acted in bad faith because they

destroyed most of the evidence, contrary to policy, when they were on notice it was potentially

exculpatory. The case agent approved the destruction of the evidence right after hearing Ms.

Soriano's explanation of her paquetera business, so he knew, or should have known from his

prior experience working in drug courier cases, how valuable the contents of her luggage were to

her defense. The CBP officers also acted contrary to an express directive from their superiors to

preserve all non-perishable items and to carefully document any items they discarded.

       On the other hand, the Government argues the defense can readily present its theory that

Ms. Soriano was a professional food courier using comparable evidence previously disclosed,

including her food courier paperwork, travel documents, surveillance video and photographs of

the luggage and its contents. Additionally, though the Government acknowledges the officers

should not have destroyed the evidence and should have taken a comprehensive photographic

inventory of the items before they were destroyed, it argues there is nothing to suggest that the

officers appreciated the exculpatory value of any of evidence before its prompt destruction.

       As an initial matter, it needs to be recognized that an accurate assessment of the impact of

the Government's inexplicable destruction of patently relevant evidence is not possible since the

physical evidence is gone and there are no reliable substitutes given the Government's admitted

failure to document in any comprehensive form what was destroyed.          Trombetta. 467 U.S. at



                                                10
486("Whenever potentially exculpatory evidence is permanently lost, courts face the treacherous

task of divining the import of materials whose contents are unknown and, very often, disputed.")-

There is no inventory or even a summary of what was destroyed; there are no relevant

photographs ofitems as they were found, not even a listing ofthe contents of the bags or the

names on various labels on individual packages and the extent to which those names were

consistent with Ms. Soriano's paper records. Except for the contraband hidden in a container of

food in Ms. Soriano's carry-on bag, the Government is unable to tell what bags and which

packages contained hidden contraband and how such packages were arranged or labeled. And in

the apparent rush to destroy evidence, on the heels of hearing Ms. Soriano's explanation of how

her bags were packed and how she intended to distribute the items in them,the Government also

critically undermined further inve'stigative efforts to understand the complete story of Ms.

Soriano's travels and identify those who were principally, if not solely, responsible for serious

criminal conduct.


       In a case where knowledge is the principal issue, indeed the only real issue for trial, little

things can mean an awful lot. When knowledge can only be inferred from an amalgam of

established facts, even seemingly inconsequential facts viewed in the context of the overall story

can and often do have substantial import for the fact finder. Ms. Soriano, a naturalized American

citizen from Mexico who discontinued schooling at age 14, proffers that she is a professional

food courier who was unaware of the presence of drugs in her bags. In response, the Government

concedes that she is a food courier and insists that since everything in her luggage besides the

contraband were items she was transporting for her business, this concession renders her

complaint about missing evidence insignificant. The Government is far off the mark.




                                                 11
         Photographs of each bag before it was searched and the contents therein could lend

visible credence to the defense's position that Ms. Soriano is an experienced professional food

courier who was transporting various containers for other paqueteros, which were neatly situated

in each bag and labeled, in different handwriting, with information about the intended recipients

which corresponded to the listing of recipients on the invoices in her possession. Such evidence

would allow the defense to argue there was nothing about the bags as they originally presented

that would suggest to anyone, Ms. Soriano included, that contraband had been placed in the one

or two of the larger packed bags. It is worth noting that during Ms. Soriano's recorded interview,

it is apparent that she is pointing out packages within her luggage as her own and others as those

of another paquetera. S^ Soriano Interview Recording, at 14:00.^ But that position is no longer

one the defense can take because not only are the bags and their contents gone, there is

absolutely no record of the bags as they were originally presented for inspection. And as long as

the Government's unprecedented action requires us to speculate, we do so within the confines of

the defense proffer. For example, what if the packages containing the contraband were all labeled

in the same way, addressed in the same handwriting to the same person, and not in Ms. Soriano's

handwriting? Or what if the two containers with contraband in Ms. Soriano's checked bags were

labeled with a name that did not appear in her paperwork? This would lend additional credence

to Ms. Soriano's statement that another person packed the bags while she was attending to her

sick mother in another city.

        The Government attempts to further minimize the challenges its destruction of evidence

pose for the defense by tendering photographs showing a duffel with some clothing and other



- The Court draws this inference from the audio recording of Ms. Soriano's interview because, despite the Court's
request for video footage ofthe entire interview, the government only produced video recordings of the first few
minutes of the interview and the secondary interview conducted in a different room. Thus, we are left with only
audio ofthe most relevant portions of the interview.

                                                        12
objects inside, suggesting that these photos have some relevance for the defense. Pictures taken

after-the-fact of only some, but not all, items, after the bags were thoroughly searched and all the

contents removed have little if any probative worth whatsoever. To suggest otherwise is

disingenuous to say the least. Obviously, it dawned on someone that there should be some sort of

documentation of Ms. Soriano's belongings. A few things were then haphazardly thrown in a

bag, a few pictures taken and then, with remarkable aplomb, the Government offers them to the

defense as evidence. Of what, one might ask. It bears repeating that there are no pictures of any

of the bags as they first appeared to the inspectors. There are no pictures of the contents, the

containers and, with one exception, no pictures of the labels as they were originally packed.

       The evidence the Government destroyed was not just something that "might be expected

to play a significant role" in Ms. Soriano's defense. Trombetta. 467 U.S. at 488. It was Ms.

Soriano's entire defense. The importance of this evidence to establish whether she had

knowledge about the contraband in her luggage—the only issue for trial— cannot be understated.

And the exculpatory nature of the evidence was readily apparent to the agents, who heard Ms.

Soriano's candid explanation of the circumstances of her trip before they destroyed all the items

that corroborated her story. What is worse is that they did so without maintaining a

contemporaneous record of the evidence, thereby extinguishing any alternative means from

which she could support her defense.

       And finally, there is the issue of bad faith. Given the entirely unexplained, wholesale

destruction of evidence supporting the defense by experienced federal agents, the question of

good faith seems genuinely out of place and inappropriate. The defense has been irreparably

crippled, and even an accurate assessment of the extent of the damage is lost to the unknown as a

result of purposeful conduct by a government actor. Under such circumstances it seems that a



                                                 13
discussion of good faith is really beside the point. The damage is done. It cannot be undone. The

Court questions whether it makes any difference in this case whether we are addressing a

colossal thoughtless blunder or if in fact there is reason to genuinely suspect motivation and

deed. Unfortunately, there is. The Court notes the following:

        1. The complete and immediate destruction of the bulk of the relevant evidence,

           including containers, labels, and other contents of Ms. Soriano's bags, with the

           primary exception being, unsurprisingly, the contraband itself.

       2. Done without notice to the United States Attorney (or the defense) in violation of

           agency policy and a memorandum of understanding with the Department of Justice.

       3. Done after Ms. Soriano was thoroughly debriefed by experienced federal agents about

           her business, the trip in question, her customers and her business associates.

       4. The failure to photograph, inventory or otherwise document all evidence, including

           items specifically referred to by Ms. Soriano during her debriefing.

       One final note. In their effort to save the indictment, the Government tenders yet another

solution, offering to try the case based exclusively on the contraband found hidden in a container

of mole in Ms. Soriano's carry-on bag. Ignoring the obvious question why someone smuggling

drugs into the country in large duffel bags filled with food would knowingly hide contraband in

her own carry-on bag, the Government suggests that its willingness to proceed without any

evidence about Ms. Soriano's checked bags somehow solves the problem. The Government has

it backwards. Its imaginative "solution" serves only its own interest by whitewashing its own

inexplicable destruction of evidence, insulating itself from its own ineptness that, by itself, would

trigger a reasonable doubt, and at the same time eliminating the evidentiary fabric of the defense.




                                                 14
       Dismissal of an indictment is a very serious sanction. The Court does not welcome the

decision to do so. But fairness begins and ends with due process and, given the circumstances

described briefly above, regardless of how one chooses to characterize the Government's

behavior—though there are certainly ample indications of bad faith—it is the only available and

appropriate reaction if the mandate of due process and fundamental fairness is to be honored.

The indictment is dismissed.


SO ORDERED.




Dated: Brooklyn, New York
       August 14, 2019


                                                         S/Raymond J. Dearie
                                                           RAYITONE)J. DEARIE
                                                           United Sl^es District Judge




                                               15
